Mr. Justice Van Orsdel
delivered the opinion of the Court:
The demurrer was properly sustained, since the declaration clearly failed to state a cause of action against defendant. The *322act of defendant’s agent in leaving tbe automobile on the street unlocked and unattended, in violation of tbe Police Regulations, was not tbe proximate cause of tbe accident. Defendant bad no privity with tbe person wbo appropriated to bis own use bis automobile, and, while so unlawfully using tbe vehicle, inflicted tbe alleged injury. Between plaintiff and defendant an agency intervened, for which defendant was not responsible, and to which tbe accident is directly attributable. It is charged that tbe accident would not have occurred bad defendant’s agent not left tbe automobile unlocked on tbe street. Neither would it have occurred bad not tbe unknown person unlawfully appropriated tbe automobile to bis own use. Tbe first unlawful act was only á remote cause of tbe accident, while tbe second unlawful act was tbe proximate cause. However negligent defendant may have been in violating tbe Police Regulations, be was in no way a party to tbe alleged reckless and unlawful, acts which caused tbe accident.
Tbe judgment is affirmed, with costs. Affirmed.